Citation Nr: 1236721	
Decision Date: 10/23/12    Archive Date: 11/05/12

DOCKET NO.  10-12 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1. Entitlement to service connection for a gastrointestinal disorder, characterized as gastroesophageal reflux disease (GERD) and irritable bowel syndrome (IBS).
	
2. Entitlement to service connection for residuals of prostate cancer.

3. Entitlement to service connection for erectile dysfunction, to include as secondary to prostate cancer. 

4. Entitlement to service connection for an eye disorder, characterized as diminished visual acuity. 

5. Entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of prostate cancer. 

6. Entitlement to compensation under 38 U.S.C.A. § 1151 for erectile dysfunction.   



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel


INTRODUCTION

The Veteran served on active duty from February 1974 to December 1981.

This matter is on appeal from a February 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The Veteran testified before a Decision Review Officer (DRO) at the RO in January 2009 and before the undersigned Veterans Law Judge in August 2010.  Transcripts of the hearings are of record.

This case was remanded by the Board in September 2011 for further development and, to the extent it is being adjudicated, is now ready for disposition.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for a digestive disorder, characterized as GERD and IBS, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. Prostate cancer was not shown during active duty service or for many years thereafter, and is unrelated to service. 

2. Erectile dysfunction was not shown during active duty service or for many years thereafter, and is unrelated to service or to a service-connected disability. 

3. A vision disorder other than refractive error was not shown during active duty service or for many years thereafter, and is not currently shown. 

4. The Veteran's prostate cancer and erectile dysfunction are not additional disabilities incurred as the result of hospital care, medical or surgical treatment, or an examination furnished the Veteran under any law administered by the Secretary of Veterans Affairs.  


CONCLUSIONS OF LAW

1. The criteria to establish service connection for prostate cancer have not been met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2011).

2. The criteria to establish service connection for erectile dysfunction, to include as secondary to a service-connected disability, have not been met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.310 (2011).

3. The criteria to establish service connection for an eye disorder, characterized as diminished visual acuity, have not been met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2011).

4. The criteria for compensation under the provisions of 38 U.S.C.A. § 1151 for residuals of prostate cancer have not been met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2011).

5. The criteria for compensation under the provisions of 38 U.S.C.A. § 1151 for erectile dysfunction have not been met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Here, neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  

Indeed, the VCAA duty to notify was satisfied by way of letters sent to the Veteran in November 2006 and May 2009 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  They also provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.   

The Board notes that the Veteran was not provided notice on how service connection may be established on a secondary basis or how to establish entitlement to benefits under 38 U.S.C.A. § 1151 until after the initial rating decision.  However, after this notice was sent in May 2009, these claims were readjudicated in a March 2010 statement of the case.  Therefore, the Board finds that adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board. See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has obtained the Veteran's service treatment records and VA outpatient treatment records.  The Veteran has also acquired all relevant private treatment records.  

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  

Moreover, VA opinions with respect to the issues on appeal were obtained in October and November 2011.  38 C.F.R. § 3.159(c) (4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA opinions obtained in this case are more than adequate, as they are predicated on a full reading of the private and VA medical records in the Veteran's claims file.  They consider all of the pertinent evidence of record, to include the Veteran's statements, and provide a sufficient rationale for any conclusions rendered, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).  

Next, a discussion of the Veteran's hearings before the DRO and the Board is necessary.  In both cases, the individual presiding over a hearing must comply with the duties set forth in 38 C.F.R. § 3.103(c)(2).  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  They were met here, as the issues on appeal were identified at the hearing, relevant testimony was elicited regarding all issues on appeal, and sources of evidence relevant in this regard were identified during this process.  Therefore, the Board does not find that either hearing was deficient, and the Veteran has not asserted otherwise.  

Finally, it is noted that this appeal was remanded by the Board in September 2011 for further development. Specifically, the Board instructed the RO to request that the Veteran identify the chemicals he was exposed to while at Keflavik Naval Air Station (NAS) and to provide VA examinations and opinions related to his eye disorder and genitourinary disorder claims.  

To the extent that the claims are being adjudicated, he Board is now satisfied there was substantial compliance with this Remand. See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). First, the RO sent a letter to the Veteran in October 2011, requesting that he identify the chemicals he was exposed to in service.  Moreover, the Veteran underwent VA examinations in October and November 2011 which, as noted above, the Board finds adequate for adjudication purposes.  After this required development was completed, the issues were readjudicated, and the Veteran was sent a supplemental statement of the case in August 2012. Accordingly, the Board finds that the September 2011 Remand directives were substantially complied with and, thus, there is no Stegall violation in this case.

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Moreover, under 38 C.F.R. § 3.303(b), the second and third elements of Shedden and Caluza may be established through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  

With regard to visual acuity claims, VA regulations state that refractive errors of the eyes is a congenital or developmental defect which is not within the meaning of applicable legislation.  As such, unless superimposed by a specific disease or injury, service connection may not be allowed for refractive error of the eyes, which includes myopia, presbyopia, and astigmatism, even if visual acuity decreased in service.  38 C.F.R. §§ 3.303(c), 4.9; see also VAOPGCPREC 82-90 (July 18, 1990) (cited at 55 Fed. Reg. 45,711) (Oct. 30, 1990).

Finally, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

In this case, the Veteran served in the Air Force from February 1974 to December 1981.  He has submitted claims seeking service connection for, among other disorders, prostate cancer and erectile dysfunction, to include as secondary to his prostate cancer.  He is also seeking service connection for loss of visual acuity, which he has asserted is due to chemical exposure while serving on a flight line at the Naval Air Station in Keflavik, Iceland.  

As an initial matter, the Board notes that there are some disorders that may be service-connected on a presumptive basis related to chemical exposure.  Certain disorders resulting from exposure to toxic herbicides in the Republic of Vietnam from January 1962 to May 1975 is one such example. See 38 C.F.R. §§ 3.307, 3.309 (2011).   However, there is no special regulation regarding exposure to chemicals such as jet fuel or any other chemicals that would be reasonably expected to be at an air base.  Rather, these claims must be considered in the same fashion as any other direct service connection claim.  Cf. VA Adjudication Procedure Manual, M21-1 (M21-1), Part IV, Subpart ii.2.1.H.32 (October 10, 2012).  

The Board first considers whether service connection is warranted directly based on active duty service.  However, the service treatment records reflect no complaints of, treatment for, or a diagnosis related to any genitourinary disorders such as prostate abnormalities or erectile dysfunction, nor has there been any indication of an eye disorder.  Notably, the Veteran underwent ophthalmological evaluations in December 1979, as well as August and September 1981, where his visual acuity was measured and corrective lenses were prescribed.  However, there is no indication of any injury or abnormality to the eyes.  

Significantly, at the time of his separation physical examination in September 1981, the Veteran complained of "eye trouble," but no eye disorders were observed by the examining physician other than the fact that he experienced diminished visual acuity.  This examination also indicated no complaints related to a genitourinary disorder.  Therefore, a chronic an eye or genitourinary disorder was not noted during service. 

Next, the post-service evidence does not indicate genitourinary symptomatology for many years after service discharge.  Specifically, the first indication of a genitourinary disorder was not until February 2001, where a blood analysis indicated a prostate-specific antigen (PSA) level of 5.37 ng/ml (compared to a normal range of 0-4 ng/ml).  As was noted by a treating physician in February 2001, PSA is only a potential indicator of prostate cancer, and there are other factors may also elevate PSA levels.  The Veteran was not actually diagnosed with prostate cancer until December 2003.  Complaints of erectile dysfunction were not noted in the record until October 2003.  

Nevertheless, even if the Board were to presume that the Veteran's prostate cancer symptoms could be traced back to the first elevated PSA levels in February 2001, this indication is still approximately 20 years after the Veteran left active duty in 1981.  There were no complaints of erectile dysfunction until even later.  Moreover, as noted above, none of these disorders were noted at the time he left active duty.  

Despite the absence of post-service treatment for many years since active duty, the Board has also considered the Veteran's statements, as well as statements made by fellow airmen, asserting continuity of symptoms.  McClain v. Nicholson, 21 Vet. App. 319, 325 (2007) (VA must consider the credibility and probative weight of all relevant evidence, including the credibility of the Veteran's statements).  When considering such statements, the Board may consider factors such as facial plausibility, bias, self interest, and consistency with other evidence of record.  Caluza v. Brown, 7 Vet. App. at 511; see also Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007); cf. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

In this regard, it is true that the Veteran is competent in some cases to self-diagnose some disorders despite his status as a lay person.  However, he is not competent diagnose a genitourinary disorders, as they are not disorders that may be diagnosed by its unique and readily identifiable features, and thus requires a determination that is "medical in nature."  See Jandreau, 492 F.3d at 1377, n.4.  

Nevertheless, the Veteran's lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection, if credible, regardless of the lack of contemporaneous medical evidence.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).   

However, the Board determines that the Veteran's reported history of continued symptomatology since active service, while competent, is nonetheless not credible.  In making this determination, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

Significantly, although the Veteran has asserted that these disorders have continued since active duty, the Board notes that the Veteran submitted service-connection claims for many disorders in January 1982 and July 1988.  However, on neither occasion did he claim service connection for a genitourinary disorder.  

The fact that the Veteran was aware of the VA benefits system, sought out a claim for compensation for psychiatric and back disorders, but made no reference to his purported history of hearing loss and tinnitus since service, weighs heavily against his credibility.  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011)(Lance, J., concurring) (discussing the distinction between cases in which there is a complete absence of any evidence to corroborate or contradict the testimony, and cases in which there is evidence that is relevant either because it speaks directly to the issue or allows the Board as factfinder to draw a reasonable inference).  

Had the Veteran been experiencing any genitourinary symptoms (such as erectile dysfunction) at that time, there seems to be no reason why the Veteran would not have identified those disabilities.  Moreover, a contemporaneous VA examination in October 1982 made no reference to a genitourinary disorder.  The Board also cannot ignore the significance of the fact that the Veteran did not submit a claim related to any of these disorders until 2006 at the earliest, and over approximately 25 years after he left active duty. Shaw v. Principi, 3 Vet. App. 365 (1992) (a veteran's delay in asserting a claim can constitute negative evidence that weighs against the claim).  The value of the Veteran's assertions is additionally diminished, given that there is no clinical evidence indicating a gastroesophageal or genitourinary disorder at the time he left service.  Therefore, continuity has not here been established, either through the competent evidence or through the Veteran's statements.

With regard to the Veteran's eye complaints, the post-service evidence does not reflect any eye evaluations until January 1999, and it appears that he was referred for an eye examination after a prior diagnosis of diabetes mellitus (for which he is not service-connected).  There his vision was correctable to 20/20 and he was not on any medication.  Subsequent evaluations in January and March 2000 also did not indicate any eye disorders other than the need for corrective lenses. 

Significantly, when the Veteran was examined at a VA ophthalmological examination in November 2011, the examiner noted that the Veteran has never been diagnosed with an eye disorder other than refractive error.  In fact, his refractive error was not even very significant, as it was 20/40 or better in each eye.  No diplopia was observed, and an internal eye examination was normal.  Ultimately, other than presbyopia (loss of near-point vision) the Veteran's eye examination was normal.

Thus, there is no clinical evidence in the Veteran's active duty or post-service treatment records indicating an eye disorder other than simple congenital changes in visual acuity which, as noted above, is not a disorder for which service-connection may be granted.  Therefore, the Board is left to conclude that an actual eye disorder does not exist. Moreover, the mere assertion of symptoms alone cannot be compensable without an in-service disease or injury to which any asserted symptoms can be connected by competent evidence.  See Sanchez-Benitez v. West, 25 F.3d 1356 (Fed. Cir. 2001).

Next, service connection may be granted when the evidence establishes a medical nexus between active duty service and current complaints.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's genitourinary disorders to active duty, despite his contentions to the contrary.    

To that end, the Board places significant probative value on a VA examination in October 2011 undertaken specifically to address these issues on appeal.  At that time, the VA examiner noted that the Veteran was been treated with brachytherapy since the time he was diagnosed with prostate cancer in 2003.  However, after examining the Veteran and reviewing the claims file, the examiner concluded that there was "no evidence" linking the Veteran's prostate cancer and his military service.  

In providing this opinion, the examiner noted that, despite the Veteran's assertions that he was exposed to chemicals such as jet fuel while in service, he was not aware of any link between such chemical exposure and prostate cancer.  The Board notes that the Veteran has provided no evidence to rebut the examiner's opinion in this regard.  

The Board finds that the examination was adequate for evaluation purposes.  Specifically, the examiner reviewed the claims file, interviewed the Veteran, and conducted a physical examination.  There is no indication that the VA examiner was not fully aware of the Veteran's past medical history or that he misstated any relevant fact.  Moreover, there is no contradicting medical evidence of record.  Therefore, the Board finds the VA examiner's opinion to be of great probative value.

As for the Veteran's erectile dysfunction, there is no competent evidence in the record to indicate that his erectile dysfunction is related to active duty.  Specifically, none of the competent evidence establishes a relationship between this disorder and active duty service, nor has any treating professional suggested such a conclusion.  Indeed, the Veteran has not truly asserted that such a relationship exists.  Therefore, the weight of the clinical evidence does not indicate that his erectile dysfunction is attributable to active duty.

The Board has also considered the statements made by the Veteran relating his prostate cancer to his active service.  The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

In this case, however, neither the Veteran nor the appellant are competent to provide testimony regarding the etiology of his prostate cancer.  See Jandreau, 492 F.3d at 1377, n.4.  Because prostate cancer is not diagnosed by unique and readily identifiable features, it does not involve a simple identification that a layperson is competent to make.  Therefore, the unsubstantiated statements regarding the claimed etiology of the Veteran's prostate cancer are found to lack competency.

Finally, although the Veteran primary assertion is that his erectile dysfunction is related to his prostate cancer, service connection is not warranted on a secondary basis unless the underlying disorder is itself service connected.  Here, for the reasons stated above, service connection for prostate cancer is not warranted.  As such, there is no basis for service connection for erectile dysfunction as secondary to prostate cancer.  See 38 C.F.R. § 3.310 (2011).  

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection for prostate cancer, erectile dysfunction or for an eye disorder, and there is no doubt to be otherwise resolved.  As such, these appeals are denied.

38 U.S.C.A. § 1151

Under the relevant statutes and regulations, for all claims received by VA after October 1, 1997, compensation shall be awarded for a post-service "qualifying additional disability" in the same manner as it were service-connected.  For VA purposes, a "qualifying additional disability" is a disability that was:
(1) not the result of the Veteran's willful misconduct;
(2) caused by hospital care, medical or surgical treatment, or an examination furnished the Veteran under any law administered by the Secretary of Veterans Affairs; and 
(3) the proximate cause of the disability or death was either (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination, or (B) an event not reasonably foreseeable.  
38 U.S.C. § 1151 (West 2002 & Supp. 2011). 

With regard to the second element, merely showing that a veteran received care, treatment, or examination and that the Veteran has an additional disability or died does not establish cause.  38 C.F.R. § 3.361(c)(1) (2011).  Further, hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  Id.; 38 C.F.R. § 3.361(c)(2) (2011).

With regard to the third element, the proximate cause of disability or death is the action or event that directly caused the disability or death, as distinguished from a remote contributing cause.  38 C.F.R. § 3.361(d) (2011).  To establish that carelessness, negligence, lack of proper skill, error in judgment or similar instances of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability or death, the evidence must show that such care or treatment caused a veteran's additional disability or death, and either 
(1) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or  
(2) VA furnished the hospital care, medical or surgical treatment, or examination without a veteran's or, in appropriate cases, a veteran's representative's informed consent. 
38 C.F.R. § 3.361(d)(1) (2011). 

Finally, in establishing whether the proximate cause of a veteran's additional disability or death was not reasonably foreseeable, the event need not be completely unforeseeable or unimaginable.  Instead, it must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  38 C.F.R. § 3.361 (d)(2) (2011).

Here, the Veteran is asserting that his prostate cancer and erectile dysfunction were caused or at least aggravated by inadequate VA medical treatment.  The specific nature of his complaints is not entirely clear.  However, he stated in January 2009 that the treatment he received for his prostate cancer was too severe, and unnecessarily caused erectile dysfunction.  He also stated at his January 2009 DRO hearing at the RO that that VA "acted a little hasty" in diagnosing prostate cancer and that the surgery was unnecessary.  See DRO Hearing at p. 3.   

In this case, the evidence does not indicate that benefits are warranted for either disorder.  The Veteran's post-service treatment records, he first began to exhibit an elevated PSA level in February 2001.  He was informed of this result by his treating physician and how it may be an indicator of prostate cancer, although the physician cautioned that there are other potential causes of elevated PSA results.  The physician and the Veteran resolved to wait 30 days and recheck the PSA levels.  According to a PSA history from December 2003, the Veteran's PSA in April 2001 was much lower (2.43 ng/ml) than it was the previous February.  From this, the Board presumes that no further action was taken. 

There is no other indication of further genitourinary treatment until August 2003, where the Veteran again exhibited an elevated PSA level (4.19 ng/ml).  After a subsequent PSA analysis in October 2003 was even more elevated (6.19 ng/ml), a prostate biopsy was performed in December 2003, which revealed a "minute focus" of adenocarcinoma.  These results were discussed with the Veteran and, given the small volume of the cancer, surgery or radiation therapy was considered a viable option.  

In June 2004, the Veteran opted to undergo brachytherapy (the insertion of radioactive "seeds" in the prostate) at a private medical facility.  Although there is not much information regarding how effective this treatment has been, the Veteran stated at his hearing before the Board in August 2010 that his prognosis was "good." 

Based on this evidence, the Board concludes that the Veteran has not received treatment by a VA facility that could have given rise to an additional disability.  Although his PSA levels were measured by a VA facility, no disabilities were incurred directly from this testing, and the mere presence of an elevated PSA is not, in and of itself, a disability.  See, e.g., 61 Fed. Reg. 20,440, 20,445 (May 7, 1996) (laboratory results are not per se ratable disabilities for VA compensation purposes).    Prostate cancer was diagnosed after a biopsy performed in December 2003 at a VA facility.  However, there is no evidence to suggest this diagnosis was inaccurate or that the subsequent treatment was unnecessary.  As for any residuals resulting from the cancer treatment itself, the brachytherapy was not administered by a VA facility.  

Accordingly, there is no evidence that an additional disability was incurred by any "hospital care, medical or surgical treatment, or an examination furnished the Veteran under any law administered by the Secretary of Veterans Affairs."  Therefore, the Board is not required to consider whether treatment the Veteran received by VA was careless, negligent or lacking in proper skill.

Regarding the Veteran's assertions that his erectile dysfunction is due to the unnecessary treatment he received for his prostate cancer, the Board reiterates that the treatment he received for his prostate cancer was administered by a private facility.  As such, there is no basis for compensation under VA regulations for the residuals of this treatment, to include his claims of erectile dysfunction.  In any event, even if such treatment had been performed by a VA facility, compensation would likely not be merited since, according to an October 2003 treatment note, he was experiencing erectile dysfunction prior to his prostate cancer diagnosis.   

Therefore, as the Board concludes that the Veteran's injuries were not "caused by hospital care, medical or surgical treatment, or an examination furnished the Veteran under any law administered by the Secretary of Veterans Affairs," compensation under 38 U.S.C.A. § 1151 is not warranted for either disorder.  


ORDER

Service connection for residuals of prostate cancer is denied.

Service connection for erectile dysfunction, to include as secondary to prostate cancer, is denied. 

Service connection for an eye disorder, characterized as diminished visual acuity, is denied. 

Compensation under 38 U.S.C.A. § 1151 for residuals of prostate cancer is denied. 

Compensation under 38 U.S.C.A. § 1151 for erectile dysfunction is denied.   


REMAND

Regarding the Veteran's gastrointestinal disorder, the Board determines that additional development is required.  Specifically, in its September 2011 Remand, the Board instructed the RO to afford the Veteran a VA examination, which should "identify all disorders in the upper and lower digestive system."  The examiner was also asked to provide an opinion as to whether any currently diagnosed gastrointestinal disability is related to the Veteran's service "to include epigastric tenderness and irritable bowel syndrome."  

While the Veteran was provided a VA examination in October 2011, this examination was directed only toward gastroesophageal disorders such as GERD.  In fact, the examiner specifically remarked that the examination "only relates to the stomach and duodenum," and if an examination for other bowel problems is needed that the appropriate disability benefits questionnaire (DBQ) should be requested.  

Also, although the VA examiner was asked by the by the Board to provide an opinion as to whether it is at least as likely as not (i.e. a 50 percent probability or greater) that his digestive disorders were related to active duty service, he responded that he could only speculate as to whether the Veteran was diagnosed with a gastrointestinal disorder in service.  

This statement does not exactly answer the question asked in the Remand.  Although the absence of a diagnosis during active duty may be a factor in the examiner's ultimate opinion, Board is unable to make its own projections of what the examiner meant.  See Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App 171 (1991) (the Board may not make its own medical conclusions).  

The Board emphasizes that a remand by the Board confers on the claimant, as a matter of law, the right to compliance with the Board's remand. Stegall v. West, 11 Vet. App. 268 (1998).  Substantial compliance with a remand includes, when a VA examination or opinion is required, ensuring that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).   In this case, the October 2011 VA examination is not substantially compliant with the Board's instructions.  Therefore, an additional examination is necessary before this claim may be adjudicated.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Acquire any treatment records that may be available from the VA Medical Center in Jackson, Mississippi, since December 2011.  If the Veteran has undergone any private treatment for his gastrointestinal disorders, and the records of such treatment have not been associated with the claims file, such records should also be acquired after obtaining his authorization.

2.  Afford the Veteran an appropriate VA examination to determine the nature, extent, onset and etiology of any gastro esophageal and/or gastrointestinal disorder that may be found present.  The claims folder should be made available to and reviewed by the examiner.  All indicated studies deemed necessary by the examiner should be performed, and all findings of these tests should be reported in detail.

The examiner should express an opinion as to whether it is at least as likely as not (i.e., a 50% possibility or greater) that a gastroesophageal or gastrointestinal disorder had its onset in or is otherwise etiologically related to active service.  If DBQs are utilized, the RO should ensure that all appropriate DBQ forms are provided to address the relevant disorders.  

All opinions must be accompanied by an adequate reasons and bases. Such reasons and bases may include, but is not limited to, the presence of symptomatology in service, specifically cited medical literature, and past evidence in the record, especially prior VA examination reports. 

The examiner must consider the Veteran's lay statements regarding the incurrence of these disorders, and the continuity of symptomatology.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so. In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  After completion of the foregoing, readjudicate the claim on appeal.  If the benefit sought remains denied, the Veteran and his representative must be furnished a supplemental statement of the case and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


